UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333 - 38558 KODIAK ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 65-0967706 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 734 7th Avenue S.W.Calgary, ABT2P 3P8 (Address of principal executive offices - Zip code) (403) 262-8044 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filedby Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or forsuch shorter period that the registrant was required to file such reports), and (2) has beensubject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, acceleratedfiler, a non-accelerated filer or a smaller reporting company.
